Citation Nr: 0019225	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Basic eligibility for Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty for over 23 years, from 
February 1942 to September 1945 and from October 1945 to 
April 1965.  The appellant is the surviving spouse of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied a claim by the 
appellant seeking entitlement to service connection for the 
veteran's cause of death, also adjudicating the issue of 
basic eligibility for Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38, United States Code.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that 
hypertension was a significant condition contributing to his 
death.

2.  The medical evidence supports the conclusion that the 
veteran's hypertension was a chronic disability and that it 
had its onset during his active service.

3.  The veteran retired from service with an honorable 
discharge and died, in part, from a service-related 
disability.


CONCLUSIONS OF LAW

1.  The veteran's cause of death was incurred in or is 
related to his active service.  38 U.S.C.A. §§ 1310, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.5, 3.310, 3.312 (1999). 

2.  The criteria for the appellant's basic eligibility for 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, have been met.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.807  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws & Regulations

Dependency and Indemnity Compensation is available to a 
surviving spouse of a veteran who had a service-connected 
death.  38 U.S.C.A. § 1310  (West 1991); 38 C.F.R. § 3.5  
(1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).

A claim for entitlement to service connection for a 
disability is well grounded when there is (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. 498, 506  (1995) (citations omitted), aff'd 78 F.3d 604  
(Fed. Cir. 1996).  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  For service connection for the 
cause of death of a veteran, the first requirement, i.e. 
evidence of a current disability, will always be met (the 
current disability being the condition that caused the 
veteran to die).  However, the last two requirements must be 
supported by evidence of record.  Ruiz v. Gober, 10 Vet. App. 
352  (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 46 
(1996)).  If the second element of a well grounded claim has 
been satisfied, i.e. that of an inservice injury or disease, 
then the final requirement for a well grounded claim is a 
nexus between the veteran's death and the inservice injury or 
disease.

Once a claim is determined to be well grounded, the death of 
a veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a)  (1999).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  Id.  The service-connected disability will 
be considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b)  (1999).  
A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1)  (1999). 

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran served on 
active duty for more than 23 years, beginning in February 
1942.  An initial induction medical examination report is not 
of record.

A February 1945 service admission note indicates that the 
veteran had arterial hypertension.  It was described as mild 
and of undetermined cause.  The veteran was hospitalized for 
3 days.  A September 1945 medical examination report does not 
note any hypertension.  Blood pressure was recorded as 
128/78.  Chest X-ray and cardiovascular status were normal.

A November 1948 medical examination report also shows that 
chest X-ray and cardiovascular status was normal.  Blood 
pressure was recorded as 138/80.

An October 1951 medical examination report indicates normal 
heart status.  Blood pressure was 120/80 at the time of that 
examination.

A November 1958 outpatient note indicates that the veteran 
had difficulty breathing, especially on the left side of his 
chest, after consuming several alcoholic beverages.  Blood 
pressure was 140/90.  Electrocardiogram (ECG) was performed, 
indicating an incomplete right bundle branch block.  After X-
rays were performed, the veteran was admitted with 
bronchopneumonia.

An August 1960 service outpatient note shows a blood pressure 
reading of 138/88.  The veteran complained of left upper 
chest pain with shortness of breath and severe pain.  ECG 
revealed sinus tachycardia, nonspecific.

A February 1964 outpatient note shows complaints of left 
chest pain.

The veteran's November 1964 retirement medical examination 
report shows a normal chest and heart status.  Hypertension 
was not noted.  Blood pressure was 138/86.  A November 1964 
ECG was read as normal.

Subsequent to service, a December 1968 VA examination report 
shows blood pressure readings of 124/84 sitting, 134/86 
recumbent, 134/90 standing, 144/80 sitting after exercise, 
and 124/86 2 minutes after exercise.  Chest examination was 
normal.

The claims file contains post-service Air Force hospital 
medical records dated from 1968 to 1979.  An October 1968 
outpatient note shows subjective complaints of chest pain.  
Blood pressure was 142/96.  Left-sided chest pain was noted 
in June 1971.  Blood pressure was 130/80.  A September 1971 
chest X-ray reveled mild cardiomegaly with a left ventricular 
prominence.  An October 1971 internal medicine consultation 
cover sheet shows a blood pressure reading of 150/90.  The 
consultation record shows blood pressure readings of 130/88 
supine, 126/86 sitting, and 126/86 standing.  ECG revealed 
left axis deviation.  Overall impression was that there was 
no evidence of heart disease or hypertensive vascular 
disease.

VA medical outpatient records from January 1975 to April 1976 
also indicate intermittent treatment for high blood pressure.  
A September 1976 VA examination report reflects, as medical 
history, that the veteran was first seen for high blood 
pressure by VA in 1972 and that he returned for evaluation of 
the condition every 6 months or so.

Air Force medical records from February 1977 show that the 
veteran had high blood pressure that was asymptomatic.  It 
was diagnosed 4 years prior and the veteran took prescription 
mediations for its control.  Blood pressure readings were 
140/92, 136/90, and 130/92.  Assessment was high blood 
pressure, not stable.  ECG revealed incomplete right bundle 
branch block and left axis deviation consistent with 
coexisting anterior fascicular block.

The remaining Air Force medical records show, in essence, 
intermittent follow-up treatment for the veteran's high blood 
pressure.  It was consistently noted to be "stable."  
Actual systolic blood pressure readings ranged from 116 to 
138; diastolic readings ranged from 74 to 90.  The veteran 
remained on prescription blood pressure medication.

The claims file contains no medical record dated after 1979, 
except for the veteran's death certificate.  It shows that he 
died on February 19, 1998, and that his immediate cause of 
death was cardiopulmonary arrest with probable myocardial 
infarction.  Hypertension was listed as a significant 
condition that contributed to his death.

III.  Analysis

a.  Service connection for the veteran's cause of death

Initially, the Board finds that the appellant has submitted 
sufficient evidence to establish a well-grounded claim.  
38 U.S.C.A. § 5107(a)  (West 1991); Epps v. Gober, 126 F.3d 
1464  (Fed. Cir. 1997).  The claims file contains evidence of 
a disability that contributed to the veteran's death and a 
plausible relationship between that disability and his 
service.

In making its determination as to the merits of this case, 
the Board must consider all of the evidence, both for and 
against the claim, and determine its credibility and overall 
probative value.  38 U.S.C.A. § 7104(d)(1) (West 1991); see 
also Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (holding 
that Board has the duty to assess the credibility and weight 
to be given to the evidence).  It must determine whether the 
evidence is in support of the claim or is in equal balance, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), or, 
alternatively, whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

As stated above, in order for the appellant's claim to be 
granted, she must show that the veteran's death was due to an 
injury or disease incurred in or related to service.  
Specifically, it must be shown that a service-related 
disability contributed substantially or materially to his 
death, that it combined to cause death, or that it aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)  (1999).  A current disability is considered to 
have been incurred in service if the evidence shows that it 
was clearly present in service or is related to another 
disease or injury incurred in service.  38 C.F.R. § 3.303(a)  
(1999); 38 U.S.C.A. § 1110  (West 1991).  Service connection 
is also warranted for disability initially diagnosed after 
service when all of the evidence of record establishes that 
it was incurred in service.  38 C.F.R. § 3.303(d)  (1999).  
Finally, service connection is warranted for a chronic 
disability, if the disability is shown to have been chronic 
in service, or if there is a continuity of symptomatology 
sufficient to show that a chronic disorder existed in 
service.  38 C.F.R. § 3.303(b)  (1999).

Initially, the Board notes that, prior to his death, the 
veteran was service-connected for a left finger fracture, 
left 5th metatarsal fracture, hemorrhoids, and malaria.  
However, none of these disabilities are shown to be related 
to his death.  The appellant has not argued that any of these 
conditions caused or contributed to his death.  Therefore, 
the only basis for granting the appellant's claim is a 
finding by the Board that one of the conditions that caused 
or contributed to his death was incurred in service.

Here, the Board finds that hypertension was a contributing 
cause of the veteran's death.  This is shown by his death 
certificate and is not rebutted by any evidence of record.  
Furthermore, the Board must conclude that his hypertension 
was a chronic disability that had its onset in service.  That 
his high blood pressure was chronic is clearly shown by the 
Air Force and VA medical records dated after service.  These 
records show repeated treatment for high blood pressure for 
many years.  The first actual diagnosis of high blood 
pressure was in February 1977.  However, the February 1977 
medical record states that high blood pressure was diagnosed 
4 years prior and that the veteran took medication for its 
control.  This is consistent with the 1976 VA examination 
report, which reflects that the veteran had been treated for 
high blood pressure since approximately 1972.

While the year of 1972 was approximately 7 years after the 
veteran's retirement from service, the medical evidence shows 
a continuity of symptomatology sufficient to link his chronic 
high blood pressure to service.  38 C.F.R. § 3.303(b)  
(1999).  Air Force medical records indicate that the veteran 
had blood pressure of 150/90 in October 1971.  A September 
1971 X-ray revealed mild cardiomegaly.  A blood pressure 
reading of 142/96 is shown as early as October 1968.  Service 
medical records also contain evidence of a continuity of 
symptoms.  The veteran complained of left-sided chest pain in 
February 1964, August 1960, and November 1958.  In November 
1958, his blood pressure was recorded as 140/90.  Of 
particular significance is the fact that, in February 1945, 
the veteran was diagnosed with arterial hypertension, 
although no blood pressure readings or other clinical 
evidence is of record to verify that diagnosis.

The Board recognizes, as pointed out by the RO in its 
decision, that service medical records show many blood 
pressure readings within normal limits.  In addition, 
hypertension was not noted at the time of the veteran's 
retirement medical examination report in 1964.  However, the 
Board finds sufficient evidence of elevated blood pressure 
readings in service, a diagnosis of arterial hypertension in 
service, and a continuity of symptomatology to relate the 
veteran's chronic hypertension to active duty.  The 
preponderance of the evidence is not against the claim.  In 
rendering this opinion, the appellant has been given the full 
benefit of the doubt as required by 38 U.S.C.A. § 5107(b)  
(West 1991).

In light of the above, service connection for the veteran's 
cause of death is warranted.


b.  Entitlement to Dependents' Educational Assistance

In its April 1998 rating decision, the RO also denied 
entitlement to basic eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  As such, the Board considers that issue also on 
appeal.

For the purposes of Dependents' Educational Assistance under 
38 U.S.C., Chapter 35, the surviving spouse of a veteran has 
basic eligibility if:  (1) the veteran was discharged from 
service under conditions other than dishonorable and, (2) 
died as a result of a service-connected disability.  38 
C.F.R. § 3.807  (1999).

Given the foregoing decision allowing the appellant's claim 
of entitlement to service connection for the veteran's cause 
of death, the Board finds that her claim for Chapter 35 
benefits must be granted.  The Board's decision granting 
service connection for the cause of the veteran's death is 
essentially a finding that the veteran died as a result of a 
service-connected disability.  In addition, the veteran's DD-
214 shows that he retired with an honorable discharge.  
Therefore, the appellant meets the basic eligibility criteria 
found in § 3.807.  In this case, the law and not the evidence 
is dispositive.

In light of the above, basic eligibility for Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, is warranted.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the veteran's cause of death is 
granted.

Basic eligibility for Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38, United States Code, is 
granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

